Fitzsimons, Ch. J.
I think that the Special Term justice, upon the papers submitted to him herein, was justified in opening defendant’s default.
Such papers, in my opinion, ¡presented sufficient cause for so doing. The terms imposed, I think, were insufficient; in addition to such terms the plaintiff should have been 'allowed all disbursements incurred by her.
The order appealed from is modified to that extent, and as so modified, is affirmed, without costs.
Corlar, J., concurs.
Order modified, and as so modified, affirmed, without costs.